DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant’s amendments to the claims, filed June 3, 2022, are acknowledged. Claims 1, 3 and 8 have been amended. Claims 2, 9, 11, 13, and 17 are cancelled. No new matter has been added. Claims 1, 3-8, 10, 12, 14-16 and 18-20 are pending and currently considered in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-8, 10, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita (previously cited and cited by Applicant in IDS filed September 12, 2018, US 20040253379 A) in view Mase (previously cited, US 20120043044 A1).
Regarding Claim 1, Sugita discloses a method for surface treatment of a cutting edge portion of a machining tool (see para. [0004] and para. [0006]), comprising: 
setting a treatment region, the treatment region including the cutting edge of the machining tool and an area in a vicinity of the cutting edge (see para. [0009]; see Fig. 1A, drill 10 comprises fluted portion 16 which comprises cutting edges 12; see para. [0050]); and
performing preliminary polishing of the treatment region to a surface roughness of Ra of 3.2um or less (see Claim 7; see para. [0058] and Fig. 9, roughness values; both first and second blasting operations read on preliminary polishing). One of ordinary skill in the art would appreciate that a surface with Rz roughness values of 1.2um or less, would comprise a Ra surface roughness of 3.2um or less.
Sugita further discloses ejecting substantially spherical ejection particles, having a median diameter of 1-20um and having a hardness equal to or higher than a base material of the machining tool, to the treatment region after the preliminary polishing (see para. [0052]; see Fig. 2, diamond particles 44 are substantially spherical; see para. [0022]). One of ordinary skill in the art would appreciate that #3000-#6000 grit particles would comprise a median diameter of about 4-8um, which reads on the claimed range of 1-20um, and that the abrasive diamond particles would comprise a hardness higher than the substrate (base material) of cemented carbide or steel). 
Sugita further discloses ejecting the ejection particles at an ejection pressure of 0.01 MPa to 0.7 MPa (see para. [0026] and para. [0052]) for forming dimples having 
an average equivalent diameter of 1-18 um (see para. [0010]) and 
an average depth of 0.02 ≤ 1.0um due to plastic deformation caused by collision of the ejection particles (see para. [0009]; see Fig. 9, flute section after second shot-blasting shows Rz ranging from 0.76-1.06um). One of ordinary skill in the art would appreciate that a surface with an Rz of 1.2um or less would comprise recesses with an average depth of 1um or less. 

Sugita does not specifically disclose wherein the recesses are formed from plastic deformation. However, one of ordinary skill in the art would appreciate that the recesses (dimples) have formed by the collision of the ejection particles, and at least some part of the formation from the collision is due to plastic deformation. 
Sugita discloses wherein the entirety of the treatment area is subjected to the blasting operation (see para. [0028]; see Fig. 2, ejected particles cover entire surface of the substrate), but does not expressly disclose wherein a projected area of the dimples occupies 30% or more of a surface area of the treatment region. 
Mase discloses a similar invention wherein a component is subjected to:
1) a first blasting operation to adjust roughness (see para. [0048]-[0049]),
2) a second blasting operation to impart recesses, comprising blasting 1-20um spherical abrasives at pressures of 0.3MPa, (see para. [0055]-[0058] and pressures in Table), and  
3) a third blasting operation to smooth and flatten the peaks of the protrusions formed by the second blasting operation, comprising blasting elastic abrasives with abrasive grains dispersed on the surface thereof (see para. [0064]-[0065]).
Mases teaches wherein 100% area coverage of the dents (dimples) provides adequate amounts of recesses to hold additive agents and reduce frictional resistance (see para. [0024]; see para. [0031]; see para. [0034]; see para. [0057]). Mases teaches abrasive media which has a hardness equal to or greater than the base material (see para. [0058]; see table 1 denoting mold made of SKD61 steel). One of ordinary skill in the art would appreciate that the formation of the ‘dents’, or dimples, of Mase would be due to plastic deformation caused by the collision of the abrasive media (see also Fig. 2B).
While the invention of Mase is directed towards shot blasting a mold, one of ordinary skill in the art would appreciate the teachings of Mase and relevance of reducing wear for a component which is in contact, for example sliding contact, with another component.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have further included the second and third blasting operations of Mase, to provide a projected area of dimples occupying 30% or more of a surface area of the treatment region, for the invention disclosed by Sugita, in order to form a cutting tool better able to hold lubricating fluid in the recesses, and one which has reduced frictional resistance, and therefore increased wear resistance (see teachings by Mase above). 
It would be obvious to one of ordinary skill in the art that the invention of Sugita in view of Mase results the formation of dimples having an average equivalent diameter of 1-18 um and average depth of 0.02-1.0um due to plastic deformation caused by collision of the ejection particles because the method steps of Sugita and Mare are the same as claimed. Sugita and Mase disclose, after the preliminary polishing, ejecting substantially spherical particles having a median diameter of 1-20um and a hardness equal to or higher than the base material at an ejection pressure of 0.01-0.7 MPa to form 30% or more dimple surface area coverage. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).

Regarding Claim 3, Sugita discloses wherein the preliminary polishing is performed by ejecting elastic abrasives in which abrasive grains are dispersed in each of an elastic body, or the abrasive grains are carried on each of a surface of the elastic body so that the elastic abrasives are slid on the treatment region (see para. [0052]; see para. [0058]). One of ordinary skill in the art would appreciate that the polishing of Sugita (before or after coating) is performed using abrasive grains 46 which comprise the abrasive diamond grains surrounding the elastic body core, and that the elastic abrasives are slid on the treatment region thereby removing macroparticles and protrusions.

Regarding Claims 4, 9 and 10, Sugita in view of Mase disclose wherein the ejection particles are ejected on the treatment region to which a ceramic coating has been applied (see para. [0026]; see para. [0023]; see Table 9). One of ordinary skill in the art would appreciate that the second and third blasting steps of Mase occur after the second blasting step of Sugita. 

Regarding Claims 6-7, 14-16, 18-20, Sugita in view of Mase disclose (Claims 6 and 13-16) post polishing such that the post polishing is performed to the treatment region for removing minute protrusions generated at a time of formation of the dimples after forming the dimples, and (Claims 7 and 17-20) wherein the post polishing is performed by ejecting elastic abrasives in which abrasive grains are dispersed in each of an elastic body, or the abrasive grains are carried on each of a surface of the elastic body so that the elastic abrasives are slid on the treatment region (see para. [0064]-[0065] of Mase, see rejection of Claim 1 above). 

Regarding Claim 8, Sugita discloses a structure of a cutting edge portion of a machining tool (see Fig. 1A), the structure comprising dimples having 
an equivalent diameter of 1-18 um (see para. [0010]) and 
a depth of 0.02-1.0 um or less than 1.0 um (see para. [0009]; see Fig. 9, flute section after second shot-blasting shows Rz ranging from 0.76-1.06um; one of ordinary skill in the art would appreciate that a surface with an Rz of 1.2um or less would comprise recesses with a depth of 1um or less). Additionally, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05). 
Sugita further discloses wherein the dimples are formed in a region polished to a surface roughness of Ra of 3.2um or less, including a cutting edge of the machining tool and an area in a vicinity of the cutting edge (see para. [0009] and para. [0050]; see Fig. 1A, drill 10 comprises fluted portion 16 which comprises cutting edges 12; see Claim 7; see Fig. 9 wherein first or second blasting of treatment region results in Rz values of 1um or less, which reads on an Ra of 3.2um or less).
The limitation “due to deformation caused by collision of ejection particles having hardness equal to or higher than a base material of the machining tool” is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. 

Sugita discloses wherein the entirety of the treatment area is subjected to the smoothing operation (see para. [0028]; see Fig. 2, ejected particles cover entire surface of the substrate), but does not expressly disclose wherein a projected area of the dimples occupies 30% or more of a surface area of the treatment region. 
Mase discloses a similar invention wherein a component is subjected to a shot blasting operation which results in 100% coverage from the shot blasting operation in order to provide adequate amounts of recesses to hold additive agents and reduce frictional resistance (see para. [0024]; see para. [0031]; see para. [0034]; se para. [0057]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a projected area of the dimples occupying 30% or more of a surface area of the treatment region, as taught by Mase, for the invention disclosed by Sugita, in order to form a cutting tool which may better hold lubricating fluid in the recesses, and one which has reduced frictional resistance which would in turn increase the wear resistance of the cutting tool (see teachings by Mase above). While the invention of Mase is directed towards shot blasting a mold, one of ordinary skill in the art would appreciate the teachings of Mase and relevance of reducing wear for a component which is in contact, for example sliding contact, with another component.

Claim 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita in view of Mase, as applied to Claim 1 and Claim 3 above, respectively, in further view of Borschert (US 20020046629 A1).
Regarding Claims 5 and 12, Sugita in view of Mase discloses wherein a ceramic coating is applied to the treatment region after the ejection of the abrasion particles comprising diamond grains surrounding an elastic core (see para. [0058]; see para. [0023]). Sugita in view of Mase do not specifically disclose wherein the spherical ejection particles which formed the dimples by plastic deformation are applied prior to the ceramic coating. 
Borschert teaches wherein a cutting edge of a cutting tool may be treated prior to coating using the same spherical ejection particles as taught by Mase (see para. [0019] of Borschert and para. [0058] of Mase), in order to improve adhesion between the drill surface and the hard coating (see para. [0010] of Borschert).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the microblasting treatment of Borschert, such that the substantially spherical ejection particles used in the dimple formation process of Mase were also applied to the treatment region prior to application of the ceramic coating, for the invention disclosed by Sugita and Mase. One would be motivated to do this in order to improve adhesion between the drill surface and the hard coating (see teaching above by Borschert).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US 20030128903 A1) in view of Miyasaka ’12 (US 20120144890 A1) and Kennedy (“Micro shot blasting of machine tools for improving surface finish and reducing cutting forces in manufacturing”).
Regarding Claim 8, Yasuda discloses a structure formed in a treatment region comprising
dimples having an average equivalent diameter of 1-18um and an average depth of 0.02-1.0um (see para. [0024]; a diameter of 5um and a depth of 0.3um, for example, reads on the claimed limitations). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, I) 
Yasuda discloses wherein a projected surface area of the dimples occupies not less than 30% of a surface area of the treatment region and wherein the dimples are formed in a region comprising a surface roughness of Ra of 3.2um or less (see para. [0024], 5-60% coverage and an Ra of 0.15um or less reads on the claimed limitations).
Yasuda further discloses wherein the dimples are formed due to plastic deformation caused by collision of ejection particles (see para. [0025]; one of ordinary skill in the art would appreciate that the shot peening produces plastic deformation and compressive residual stress caused by the collision of the ejection particles and to form dimples). 
Additionally, the limitations “polished to” and “due to deformation caused by collision of ejection particles having hardness equal to or higher than a base material of the machining tool” is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. 
Yasuda teaches wherein this structure of dimples by shot blasting improves wear resistance and antiseizure properties, particularly when using lubricant (see para. [0026]); however, Yasuda does not disclose wherein the treatment region is one of a cutting tool, and thus does not disclose wherein a treatment region is on a cutting edge of cutting tool and the vicinity of the cutting-edge. 
Miyasaka ’12 discloses a similar invention and shot blasted structure (see Abstract; see para. [0036]; one of ordinary skill in the art would appreciate that a surface comprising a arithmetic average roughness (Ra) of 1um or less would comprise dimples at depths of 0.02-1.0um). Miyasaka ’12 teaches wherein this structure is not only beneficial for sliding members, but also for a machining tool and also a cutting tool with a cutting edge (see para. [0002] and [0006]; one of ordinary skill in the art would appreciate that a cutting tool would have a cutting edge).
Kennedy similarly discloses wherein shot peening and the structure thereof is not only a very effective and reliable method to advance the fatigue life of standard components such as shafts, cams, and dynamic components in machinery, but also the life of cutting tips (see Abstract; see Pg. 203, Col. 2, Para. 1-2; see Pg. 204, Col. 1, Para. 1; one of ordinary skill in the art would appreciate that a cutting tool and a cutting tip would comprise a cutting edge). One of ordinary skill in the art would appreciate that the shot peening of Kennedy be applied to both the cutting edge and the vicinity of the cutting edge, such as the entire component, in order to maximize the fatigue life of the cutting tool.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the invention and method of Yasuda for a treatment region of a cutting tool such that the treatment region is a cutting edge and cutting edge vicinity thereof, as taught by Miyasaka ’12 and Kennedy. One would be motivated to do this because the structure of Yasuda is particularly suitable for a machine tool (see teaching above by Miyasaka ’12 and Kennedy) and also in order to create a cutting tool with improved fatigue life (see teaching above by Kennedy).

Response to Arguments
Applicant’s arguments, filed June 3, 2022, with respect to Claim 1, and dependent claims thereof, and Claim 8, rejected under 35 U.S.C. 103 over Sugita and over Sugita in view of Mase, have been fully considered and are persuasive in view of Applicant’s amendments to the claims requiring dimple formation due to plastic deformation and the inclusion of limitations from previous Claim 2.  Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sugita in view of Mase, as detailed above.
Applicant’s arguments directed towards Sugita failing to disclose the formation of dimples through plastic deformation are deemed moot in view of the new grounds of rejection.

Applicant’s arguments, filed June 3, 2022, with respect to Claim 8, rejected under 35 U.S.C. 103 over Yasuda, Miyasaka and Kennedy have been fully considered but respectfully are not found persuasive.
Applicant argues that Yasuda, Miyasaka and Kennedy do not disclose preliminary polishing to a surface roughness Ra of 3.2um or less. 
This argument is not found persuasive.
Yasuda discloses an Ra of 0.15um or less, which reads on the structural requirements of Claim 8. Regarding the preliminary polishing, this is a product-by-process limitation. Yasuda discloses the required structure, and therefore the limitations have been met.
Conclusion
Westphal (US 20030104254 A1): teaches a similar invention wherein a coated cutting tool is shot blasted to impart residual stresses (see Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/             Examiner, Art Unit 1735  

/KEITH WALKER/             Supervisory Patent Examiner, Art Unit 1735